PER CURIAM.
This is a motion to quash a writ of error to review an order of the United States District Court for the Southern District of New York, dated July 22, 1913, which order provided that the attachment heretofore granted be vacated unless the plaintiff increase the existing security from $1,000 to $2,500. The plaintiff has failed to increase the security as required and now sues out a writ of error to *207review the order requiring it. The court below, being of the opinion that the existing security was insufficient, was certainly justified in increasing it. Its action was in no sense final, but was purely discretionary, and intended only to give the defendant additional security covering the fees and costs incurred by it subsequent to the order of March 4, 1911. Such an order is not reviewable on writ of error. Bostwick v. Brinkerhoff, 106 U. S. 3, 1 Sup. Ct. 15, 27 L. Ed. 73; Leitensdorfer v. Webb, 20 How. 176, 15 L. Ed. 891; Atlantic Lumber Co. v. L. Bucki, etc., Co., 92 Fed. 864, 35 C. C. A. 59.
The motion to dismiss the writ of error is granted.